Citation Nr: 1130520	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2001 to December 2001, and from January 2005 to October 2005, including service in Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals (Board) from a 
January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran testified at a Board hearing conducted at the Roanoke RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  After the hearing, the Veteran submitted new evidence in support of his appeal; however, he waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran's military occupational specialty was combat engineer.  In addition, as the Veteran received the Combat Action Ribbon (Iraq), the Board finds that the Veteran engaged in combat with the enemy during service.  In the April 2011 Board hearing, the Veteran testified that he was exposed to noise from improvised explosive devices (IEDs) exploding near him and also that his neck and back were injured during patrol when his vehicle was hit by IED explosions.  The Veteran is competent to report noise exposure and being injured by IED explosions.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertions of noise exposure and neck and back injuries as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

An August 2005 service post-deployment health assessment reported swollen and stiff joints and back pain during deployment.  A September 2005 service treatment record reported that the Veteran was treated for back spasms.  The service examiner reported a diagnosis of recurrent back injury secondary to weight bearing during the work day.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

In regard to the neck and back disorders, the Veteran testified that he currently suffers from back and neck pain.  In an April 2011 private treatment record, the private examiner diagnosed moderately decreased cervical curve as well as degenerative changes at C3-C6.  The private examiner opined that the current DJD was possibly due to an IED explosion in service.  Given the reported instances of back and neck injuries in service, the current diagnosis of degenerative disc disease (DJD), and the private examiner's opinion asserting a possible relationship between the current DJD and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current DJD is causally related to active service.  

At the April 2011 Board hearing, the Veteran also testified that his back pain symptoms may be related to his neck pain symptoms.  The Board is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

In regard to hearing loss, the Veteran's most recent VA audiology examination took place in December 2007, over three years ago.  The December 2007 VA examination reported that the Veteran did not have hearing loss disability as defined under VA regulations.  At the April 2011 Board hearing, the Veteran testified that his hearing loss had worsened.  For this reason, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

In June 2007, the Veteran filed a claim for service connection for tinnitus.  The RO denied the claim in an August 2008 rating decision.  In December 2008, the Veteran submitted a Notice of Disagreement (NOD) disagreeing with the RO's August 2008 rating decision; however, the RO has not yet issued a Statement of the Case (SOC) addressing entitlement to service connection for tinnitus.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of service connection for tinnitus must be remanded.

In the April 2011 Board hearing, the Veteran testified that he received treatment from a private chiropractor for his neck and back injuries.  Accordingly, upon remand, the RO/AMC should attempt to obtain these and any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the AMC/RO to obtain any additional evidence pertinent to the claims for service connection for bilateral hearing loss, neck disorder, and back disorder.  

After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all records referred to by the Veteran not already on file. In particular, the RO/AMC should seek to obtain treatment records from the private chiropractor referred to at the 
April 2011 Board hearing.  If the RO/AMC is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly.  See 38 C.F.R. § 3.159(e) (2010).

2.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of his neck disorder.  The examiner is requested to offer opinions as to the likelihood that the Veteran's neck and disorders are related to service.

In rendering the opinions, the VA examiner should accept as fact that the Veteran sustained back and neck injuries in service due to an IED explosion.  The examiner should also discuss the August 2005 service post-deployment health assessment that reported stiff and swollen joints and back pain and the September 2005 service treatment record that reported recurrent back spasms.

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the neck disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the back disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
   
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  

4.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner is requested to offer an opinion as to the likelihood that the Veteran's bilateral hearing loss is related to service.

For the purposes of the examination, the record documents the Veteran's exposure to explosions in service.  In rendering an opinion, the examiner should accept as established fact that the Veteran was exposed to loud noise in service.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral hearing loss is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
   
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of the above development, the claims for service connection for bilateral hearing loss, neck disorder, and back disorder should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

5.  The Veteran should be furnished with a Statement of the Case (SOC) addressing the claim for service connection for tinnitus.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


